The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on November 7, 2018, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: November 7, 2018




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO

 In re:                                             )            Case No. 17-17361
                                                    )
 RICHARD M. OSBORNE,                                )            Chapter 11
                                                    )
          Debtor.                                   )            Judge Arthur I. Harris

                  EVIDENTIARY HEARING SCHEDULING ORDER

          On November 6, 2018, the Court held a hearing on the motion of creditor

First National Bank of Pennsylvania for relief from stay and abandonment as to the

real property located at 7020 Williams Road in Concord Township, Ohio

(“Williams Road property”) (Docket No. 49), the debtor-in-possession’s response

(Docket No. 66), the debtor-in-possession’s motion to sell the Williams Road

property free of any interest of any entity other than estate (Docket No. 100),

First National Bank of Pennsylvania’s objection (Docket No. 149), and the

United States Trustee’s objection (Docket No. 158). At the hearing, the parties

requested an evidentiary hearing. Therefore, in order to secure the just, speedy,




17-17361-aih      Doc 288       FILED 11/07/18          ENTERED 11/07/18 14:14:55            Page 1 of 3
and inexpensive determination of this matter, the parties are directed to comply

with the following deadlines:

      (1) EVIDENTIARY HEARING. An evidentiary hearing will be held at

1:00 P.M. on January 17, 2019, in Courtroom 1A of the Howard M. Metzenbaum

U.S. Courthouse, 201 Superior Avenue, Cleveland, Ohio 44114.

      (2) WITNESS AND EXHIBIT LISTS. No later than January 10, 2019,

each party will file with the Court and provide opposing counsel with a list of

(i) the witnesses the party intends to call along with a statement of the issues about

which each witness is expected to testify and (ii) the exhibits the party intends to

introduce at the evidentiary hearing.

      (3) EXHIBITS. No later than January 10, 2019, the parties shall deliver to

chambers, but not file, three complete sets of exhibits and serve a complete set of

exhibits on opposing counsel. Movant’s exhibits shall be marked with numbers

and respondent’s exhibits shall be marked with letters.

      (4) STIPULATIONS. No later than January 10, 2019, the parties are to file

Stipulations of Fact or, in the alternative, a Joint Statement that all material facts

are disputed. In addition, the parties may agree to have the matter resolved solely

on the basis of their Stipulations of Fact without an evidentiary hearing. If this is




                                           2




17-17361-aih   Doc 288    FILED 11/07/18       ENTERED 11/07/18 14:14:55     Page 2 of 3
the case, the parties should so indicate in their joint stipulation, and the joint

stipulations should also be submitted no later than January 10, 2019.

      (5) BRIEFING. Any party wishing to submit additional briefing should do

so no later than January 10, 2019.

      (6) EXPERT TESTIMONY. No later than January 10, 2019, any party

intending to present expert testimony shall comply with the disclosure

requirements of Fed. R. Civ. P. 26(a)(2), made applicable to this matter under

Bankruptcy Rules 7026 and 9014.

      If any date indicated above creates a scheduling conflict, any party with such

a conflict shall be responsible for conferring with the remaining counsel and the

Courtroom Deputy, Ms. Stephanie Zelman-Thanasiu [(216) 615-4402], by

November 28, 2018, to schedule an acceptable alternate date.

      IT IS SO ORDERED.




                                            3




17-17361-aih   Doc 288    FILED 11/07/18        ENTERED 11/07/18 14:14:55     Page 3 of 3
